DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A2, B1, C1 in the reply filed on 10/20/2022 is acknowledged.
Applicant states that claims 1-5, 10-13, 15, 16, and 21 correspond to the elected species.  The examiner agrees with this characterization.  However, no claims were listed as withdrawn in the claim set filed 10/20/22.  The examiner hereby withdraws claims 6-9, 14, 17-20 as being drawn to non-elected species.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whirley et al (US 2015/1058272).
Regarding claim 21, the limitations “for treatment of a hypervascular vessel formed in response to chronic inflammation in a musculoskeletal vasculature or a vessel related to production of ghrelin” is interpreted to be an intended use limitation.  Whirley discloses a medical system comprising a catheter suitable for delivery through a patient’s vasculature (page 8, para. 0084; fig. 5).  The catheter is capable of reaching a hypervascular vessel or a vessel related to production of ghrelin.  Whirley further discloses a delivery component 165 comprising a reservoir of embolic material and a delivery device configured to deliver the embolic material through the catheter (page 9, para. 0084; fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 10-13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas (US 2015/0231075) in view of Okuno et al (“Short-term results of transcatheter arterial embolization for abnormal neovessels in patients with adhesive capsulitis: a pilot study” Okuno et al, J Shoulder Elbow Surg (2014) 23, e199-e206).
Regarding claim 1, Kangas discloses a method of embolizing a hypervascular vessel (page 1, para. 0003), the method comprising advancing a catheter through a vasculature to a parent artery (page 1, para. 0003), and releasing an embolic material from a distal end of the catheter into a hypervascular vessel (page 1, para. 0003), with the embolic material blocking blood flow in the hypervascular vessel (page 1, para. 0003), wherein the embolic material is biodegradable within a predetermined period of time (page 1, para. 0003).
Claim 1 calls for the method to be performed in a hypervascular vessel formed in response to chronic inflammation in a musculoskeletal vasculature.  Kangas does not specifically teach that the hypervascular vessel treated in the method is formed in this manner.  Okuno teaches that angiogenesis and inflammation are often closely related and that angiogenesis could facilitate inflammation, and further that a method of embolization can suppress inflammation that was otherwise enhanced by angiogenesis (page e204, bottom left column).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kangas to be performed on a hypervascular vessel formed in response to chronic inflammation in a musculoskeletal vasculature as taught by Okuno because Okuno discloses that transcatheter arterial embolization of hypervascular vessels caused by inflammation can reduce pain and inflammation in the joint.
Regarding claim 2, Kangas discloses that the period of time is 60 minutes to 48 hours (page 2, para. 0020).  The means of measuring this time is interpreted to be a functional recitation. The claim does not specifically recite the step of measuring the time period and the resulting time is not dependent on the way in which it was measured.
Regarding claim 3, Kangas discloses that the embolic material is dissolved by amylase (page 3, para. 0036).  This is understood to mean in situ as the embolization material is located in the blood the amylase in the blood dissolves the material.
Regarding claim 4, Kangas discloses that the embolic material comprises a plurality of particles (page 1, para. 0020).
Regarding claim 5, Kangas discloses that the particles are substantially spherical beads (page 2, para. 0025).
Regarding claim 10, Kangas discloses that the embolic material is of polymeric origin (page 2, para. 0032).
Regarding claim 11, Kangas discloses that the embolic material is biodegradable to biocompatible residues (page 2, para. 0032: biodegradable embolic material may be starch which is a material disclose by applicant to biodegrade into biocompatible residues).
Regarding claim 12, Kangas discloses that the embolic material is biodegradable by enzymatic action (page 3, para. 0036).
Regarding claim 13, Kangas discloses that the enzyme is amylase (page 3, para. 0036).
Regarding claim 15, Kangas discloses that the time to restore the blood flow is 1-48 hours (page 2, para. 0020).  
Claim 16 calls for the treatment area to be related to a heel, spine, shoulder, hip, knee or elbow.  Kangas does not disclose this treatment area.  Okuno teaches a method of embolizing vessels within a joint as discussed above with regard to claim 1, and further discloses that the joint may be a shoulder (page e204, left column).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method described above with regard to claim 1 in the shoulder as taught by Okuno because embolization of vessels has been shown to be an effective means for reducing pain within a shoulder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783